Hutchison applied for letters of administration on the estate of Morrison, deceased, alleging that he left prop*32■erty in Fulton county, Ga., and that petitioner was his ■creditor. Ott filed a caveat on the grounds that he had been duly and lawfully appointed administrator of the estate, of Morrison by the Supreme Court of the District of Columbia whereof Morrison was a resident at the time of his death, and to appoint another administrator in Georgia would be contrary to law and an unnecessary expense to the estate; and that Hutchison was not a creditor of Morrison, but had property of the estate in his hands which he wished to keep in his own control, and made his application merely to obstruct the proper administration of the estate by the caveator, etc. The evidence showed that Hutchison was a creditor of Morrison, who died in Washington, D. C., leaving property in Fulton county, Ga., and in the hands of Hutchison when he applied for administration, exceeding in value the amount of his claim. Before his .application demand was made upon him to turn over •the property to Ott, administrator. It did not appear that there was any other creditor of the estate in Georgia. •Ott introduced an exemplified copy of his letters of administration, which were admitted to be in due form. 'The court charged the jury that if they found from •'the evidence that Hutchison, at the time of making his application, was a creditor of Morrison, and that Morrison then had some estate in Fulton county, Georgia, the verdict should be for Hutchison; but that if he was ■not a creditor, or if Morrison left no estate in Fulton ■county, and Ott had been appointed administrator for .Morrison in the District of Columbia, the verdict should be for Ott. The jury found in favor of Hutchison, and by motion for a new trial Ott alleged that this verdict was contrary to law and evidence, and assigned error on ■,the instruction given to the jury. The motion was (overruled, and Ott excepted.
Blalock & Birney, for plaintiff in error.
Candler. & Thomson, contra.